DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-20 are pending in the case. Claims 1, 11, and 20 are independent claims.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority. The instant application is a continuation of PCT/CN2020/096289, filed 06/16/2020, which claims priority to Chinese application CN201910636592.9, filed 07/15/2019.

Claim Objections
Claims 6, 8, and 14-19 are objected to because of the following informalities:
Claim 6 recites “after generating the character recommendation window…display the at least one other target character”. In accordance with claim 5, the underlined portion should be recited as “the at least one third target character”.
Claim 8 recites “an corresponding operation type” but “an” should be replaced with “a”. Claim 18 is objected to for the same reason.
Claims 14-19 recite “The method” in the beginning of each claim but should recite “The computer device” in accordance with independent claim 11 being directed to “A computer device”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 19 recites “The method according to claim 1”. As provided in the claim objection above, claim 19 should be directed to the “computer device” and not the “method”. Examiner attributes this as typographical error. However, while dependent claims 12-18 are at least grouped correctly under the computer device of independent claim 11, claim 19 is indefinitely grouped under the method of claim 1 even though claim 19 includes recitations for “the instruction or the program, when executed further causes the computer device” to perform operations. Therefore, claim 19 is indefinite. For the sake of compact prosecution, Examiner interprets recitation of “The method according to claim 1” as “The computer device of claim 11” in claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khen et al. (US 2009/0077091 A1).

Regarding claim 1, Khen teaches character recommendation method for code development, applicable to a computer device (FIG. 2 and [0034-0035]), and the method comprising:
converting code received by a code input interface into a syntax tree (FIG. 10 and [0050-0055]: code received by a code editor 1002 is sent to tokenizer 1004. Parser 1006 then constructs an abstract syntax tree 1020 which then is formed into , the syntax tree comprising:
a plurality of nodes (augmented abstract syntax tree 1022 of FIG. 10, [0054-0055], and [0060]: note the plurality of exemplary nodes in the syntax tree 1022);
a hierarchical relationship between the plurality of nodes, the plurality of nodes and the hierarchical relationship between the plurality of nodes being used for indicating a syntactic structure of the code (augmented abstract syntax tree 1022 of FIG. 10 and [0054-0055]: the syntax tree has a hierarchical relationship between the plurality of nodes); and
location intervals of the plurality of nodes, each location interval being used for indicating a location interval of a character set corresponding to a node in the code input interface (FIG. 10 and [0051-0052]: each location interval corresponds to a token. Note that a token “may be one or more successive characters” as described in [0051], the characters corresponding to a node; [0055] and [0060]: token corresponds to a node);
determining, according to a cursor location in the code input interface and the syntax tree, at least one reference node corresponding to the cursor location in the syntax tree (FIGS. 5 and 10, [0056]: according to a cursor location in tab window 508 and the augmented abstract syntax tree, at least one reference node in the syntax tree, the node corresponding to the cursor location, is determined. “An auto-complete ;
parsing the at least one reference node to obtain a parsing result ([0052-0054] and [0056-0060]: As described in [0054], “Augmented parser 1008 traverses abstract syntax tree 1020 using a depth-first-search, according to the order in which the code was written.” Parsing occurs during traversal. A parsing result is a possible identifier presented next to the cursor in tab window 508);
determining at least one target character according to the parsing result ([0056-0060]: at least one target character is presented in tab window 508); and
recommending the at least one target character in the code input interface ([0056-0060]: the at least one target character is recommended via tab window 508).

Regarding claim 2, Khen further teaches the method according to claim 1, wherein recommending the at least one target character in the code input interface comprises:
generating a character recommendation window in the code input interface after determining a plurality of target characters according to the parsing result; and
displaying the plurality of target characters in the character recommendation window (FIG. 5 and [0056]: “An auto-complete visual control may be presented next to the cursor in tab window 508 with all possible identifiers, ordered alphabetically. When the programmer continues typing, the selection indicates a best match in the list. The user can select the correct identifier from the auto-complete visual control to complete the parameter.”).

Regarding claim 3, Khen further teaches the method according to claim 2, wherein after displaying the plurality of target characters in the character recommendation window, the method further comprises:
inputting, in response to detecting a selection operation on a first target character in the plurality of target characters, the first target character to the cursor location (FIG. 5 and [0056]: “An auto-complete visual control may be presented next to the cursor in tab window 508 with all possible identifiers, ordered alphabetically. When the programmer continues typing, the selection indicates a best match in the list. The user can select the correct identifier from the auto-complete visual control to complete the parameter.”).

Regarding claim 4, Khen further teaches the method according to claim 1, wherein recommending the at least one target character in the code input interface comprises:
inputting, after determining the at least one target character according to the parsing result, the at least one target character to the cursor location (FIG. 5 and [0056]: “An auto-complete visual control may be presented next to the cursor in tab window 508 with all possible identifiers, ordered alphabetically. When the programmer .

Regarding claim 5, Khen further teaches the method according to claim 1, wherein recommending the at least one target character in the code input interface comprises:
inputting, after determining a plurality of target characters according to the parsing result, a second target character to the cursor location (FIG. 5 and [0056]: “An auto-complete visual control may be presented next to the cursor in tab window 508 with all possible identifiers, ordered alphabetically. When the programmer continues typing, the selection indicates a best match in the list. The user can select the correct identifier from the auto-complete visual control to complete the parameter.” A second target character may be any identifier presented in the auto-complete visual control and then selected); and
generating a character recommendation window in the code input interface to display, in the character recommendation window, at least one third target character other than the second target character (FIG. 5 and [0056]: the auto-complete visual control corresponds to a character recommendation window. A third target character may be any identifier presented in the auto-complete visual control other than the second target character).

Regarding claim 7, Khen further teaches the method according to claim 1, wherein determining, according to the cursor location in the code input interface and the syntax tree, the at least one reference node corresponding to the cursor location in the syntax tree comprises:

traversing the plurality of nodes in the syntax tree ([0052-0054] and [0056-0060]: As described in [0054], “Augmented parser 1008 traverses abstract syntax tree 1020 using a depth-first-search, according to the order in which the code was written.”); and

determining, when the cursor location belongs to a location interval of a currently traversed node, a node corresponding to the location interval of the currently traversed node as a reference node ([0052]: internal references between tokens/nodes are maintained via parser 1006; [0054]: “Augmented parser 1008 traverses abstract syntax tree 1020 using a depth-first-search, according to the order in which the code was written. For each identifier, augmented parser 1008 stores a list of possible values that may be acceptable during any of the possible runs. For example, if the following statement is written, var a=5, the identifier named "a" may be identified as a number. The information is added to abstract syntax tree 1020 to form an augmented abstract syntax tree 1022 defined by the augmented parser 1008 and sent to code editor 1002 to support real-time code analysis, decoration, auto-completion, meta-model browsing, refactoring, conversion to other languages, error detection, and dependency checking.”; [0056]: “If the typed parameter is identified as an identifier reference, in a first auto-completion mode, augmented abstract syntax tree 1022 is traversed upward from the last token to identify all identifier definitions.” The last token, or what was last .

Regarding claim 8, Khen further teaches the method according to claim 1, wherein: parsing the at least one reference node to obtain the parsing result comprises:
determining an operator node in the at least one reference node and an corresponding operation type of the operator node, the operator node being a node whose corresponding character set comprises an operator (FIG. 10 and [0054]: for example, the user has typed the character set “var a=5”, which includes an operator node for “=”. This node for an equal operator sign is seen in augmented abstract syntax tree 1022); and
determining the at least one target character according to the parsing result comprises:
acquiring a target operator of the corresponding operation type of the operator node from an operator database as the at least one target character, the operator database being used for storing at least one candidate operator of at least one operation type (database 109 of FIG. 1, [0029], [0053-0054], [0085-0086], [0129-0131]: target operator of an equal sign is acquired corresponding to the operation type. Database stores at least the equal sign as a candidate operator for logic processing).

Regarding claim 9, Khen further teaches the method according to claim 1, wherein: the at least one reference node comprises a plurality of reference nodes;
parsing the at least one reference node to obtain the parsing result comprises:
connecting the plurality of reference nodes to form a node path according to a sequence of location intervals of the plurality of reference nodes; and parsing the node path to determining an operation type of the node path (FIG. 10 and [0054-0056]: For example, plurality of reference nodes forming a node path are connected as seen in augmented abstract syntax tree. The node path is traversed, determining the operation type of the node path to be an equal operator); and
determining the at least one target character according to the parsing result comprising:
acquiring at least one target operator of the operation type of the node path from an operator database as the at least one target character, the operator database being used for storing at least one candidate operator of at least one operation type (database 109 of FIG. 1, [0029], [0053-0054], [0085-0086], [0129-0131]: target operator of an equal sign is acquired corresponding to the operation type. Database stores at least the equal sign as a candidate operator for logic processing).

Regarding claim 10, Khen further teaches the method according to claim 1, wherein:
parsing the at least one reference node to obtain a parsing result comprises:
determining a character corresponding to a last identifier node in the at least one reference node, the identifier node being a node whose corresponding character set is an identifier (FIG. 10 and [0054-0056]: for example, as seen in augmented abstract syntax tree 1022, last identifier node may be “a”, which is a node whose corresponding character set is an identifier); and
determining the at least one target character according to the parsing result comprises:
acquiring an target identifier comprising the character from an identifier database to use the target identifier as the at least one target character, the identifier database being used for storing at least one identifier (database 109 of FIG. 1, [0029], [0053-0054], [0084-0086], [0129-0131]: for example, as stated in [0054], “augmented parser 1008 stores a list of possible values that may be acceptable during any of the possible runs. For example, if the following statement is written, var a=5, the identifier named "a" may be identified as a number.” Here, augmented parser 1008 corresponds to an identifier database).

Regarding claims 11-15 and 17-19, the claims recite a computer device, comprising at least one processor and a memory, the memory storing an instruction or a program, the instruction or the program when loaded and executed by the processor (Khen, FIG. 2 and [0034-0035]), causing the computer device to perform the steps comprising corresponding limitations to the method of claims 1-5 and 7-9, respectively, and are therefore rejected on the same premises.

Regarding claim 20, the claim recites non-transitory computer-readable storage medium, storing an instruction or a program, the instruction or the program, when loaded and executed by a processor of a computer device (Khen, [0007], [0154], FIG. 2, [0034-0035]), causing the computer device to perform the steps, comprising corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khen et al. (US 2009/0077091 A1), in view of Kocienda et al. (US 2008/0168366 A1).

Regarding claim 6, Khen teaches the method according to claim 5. Although Khen teaches generating a character recommendation window in the code input interface, Khen does not explicitly teach, after such generation, replacing, when detecting a selection operation on the third target character in the character recommendation window, the second target character with the third target character.
 replacing, when detecting a selection operation on the third target character in the character recommendation window, the second target character with the third target character (FIGS. 4A, D, and E and [0044-0046]: for example, a selection operation occurs on “car” representing third target character as seen in FIG. 4D. This replaces the second target character highlighted “cae” with the third target character as seen in FIG. 4E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khen to incorporate the teachings of Kocienda and include replacing, when detecting a selection operation on the third target character in the character recommendation window, the second target character with the third target character. Doing so would allow the user to more efficiently correct an typographical error as opposed to, for example, providing separate inputs for selecting text, deleting text, and then typing new text to replace the deleted text. Instead, the user may quickly select the intended target character that would automatically replace the character that should be removed.

Regarding claim 16, the claim recites a computer device with corresponding limitations to the method of claim 6 and is therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review the attached PTO-892 for additional prior art. Certain prior art of particular relevance include:
US 20200104102 A1: syntax tree being converted into a code snippet and offered to a programmer as a suggestion or is used to replace or correct the original code snippet
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171